             Case 3:20-cv-01649 Document 1 Filed 11/17/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,

                Plaintiff

                     v.
                                                               CIVIL NO. 20-
 2011 GRAY MINI COOPER S,
 LICENSE PLATE JFB869M
 VIN:WMWSV3C5XBTY13945;
                Defendants in rem.


                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

         COMES NOW, the United States of America, by and through its undersigned

attorneys,   brings       this complaint     and   alleges as follows     in accordance   with

Supplemental Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions.

   1. This is a civil action in rem brought to enforce the provisions of 21 U.S.c.

§§ 88l(a)(4), and 18 U.S.c. §§ 981(a)(l)(A) and (C).

   2. The defendant vehicle seized by an officer of the Federal Bureau ofInvestigation

(FBI),    consists        of   2011   Mini   Cooper    S,   License     Plate   JEB869,   VIN:

WMWSV3C5XBTY13945.

   3. This Court has subject matter jurisdiction over an action commenced by the

United States pursuant to 28 U.S.C. § 1345; over an action for forfeiture pursuant to

28 U.S.C. § 1355; and over this particular action pursuant to 21 U.S.c. § 881(a)(4) and

18 U.S.C. §§ 981(a)(1)(A) and (C).
            Case 3:20-cv-01649 Document 1 Filed 11/17/20 Page 2 of 4




   4. This Court has in rem jurisdiction          over the defendant vehicle pursuant to

28 U.S.c. §§ 1355(b)(l)(A) (acts and omissions giving rise to the forfeiture occurred in

this district) and 1395 (the defendant vehicle is found in this district).

   5. Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(l)(A) (acts and

omissions giving rise to the forfeiture occurred in this district) and 1395 (the defendant

vehicle is found in this district).

   6. This is a civil action in rem brought to enforce the provisions of 21 U.S.C.

§ 881(a)(4), which provides that all conveyances,          including aircraft, vehicles, or

vessels, which are used, or are intended for use, to transport, or in any manner to

facilitate the transportation,    sale, receipt, possession,   or concealment    of vehicle

described in paragraphs       (1) (all controlled substances manufactured,      distributed,

dispensed or acquired ~ violation of Subchapter I of Chapter 13 of Title 21), (2) (all

raw materials, products, and equipment of any kind which are used or intended for

use in manufacturing, compounding, processing, delivering, importing, or exporting

any controlled substance or listed chemical in violation of Subchapter I of Chapter 13

of Title 21), or (9) (all listed chemicals, all drug manufacturing     equipment, all drug

manufacturing equipment, all tableting machines, all encapsulating machines, and all

gelatin capsules, which have been imported,           exported, manufactured,    possessed,

distributed, dispensed, acquired, or intended to be distributed, dispensed, acquired,

imported, or exported, in violation of Subchapters I or II of Chapter 13 of Title 21 and

18 U.S.c. §§ 98l(a)(1)(A) and (C)(Civil forfeitures).

                                              2
           Case 3:20-cv-01649 Document 1 Filed 11/17/20 Page 3 of 4




   7. The facts and circumstances       supporting    the selZure and forfeiture of the

defendant vehicle are contained in the 28 U.S.C. § 1746 unsworn declaration of the

Federal Bureau of Investigation (FBI), Special Agent, Carlos Rodriguez attached

hereto, and incorporated herein as if fully stated.

      WHEREFORE,         the United States of America respectfully requests that a

warrant of arrest for the defendant vehicle be issued; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that

judgment be entered declaring the defendant vehicle condemned and forfeited to the

United States of America for disposition according to law; and that the United States

of America be granted such other and further relief as this Court may deem just and

proper, together with the costs and disbursements of this action.

       RESPECTFULLY         SUBMITTED.

                                      _ day of Nov.
       In San Juan, Puerto Rico, this 17th                   , 2020.


                                                        W. STEPHEN MULDROW
                                                        United States Attorney


                                                        s / Linet Suarez
                                                        Linet Suarez
                                                        Assistant U.S. Attorney
                                                        USDC-PR No. G03015
                                                        350 Carlos Chardon Street
                                                        Hato Rey, Puerto Rico 00918
                                                        Tel: (787) 282-1843
                                                        Linet. Suarez2@usdoj .gov



                                             3
          Case 3:20-cv-01649 Document 1 Filed 11/17/20 Page 4 of 4




                            VERIFIED DECLARATION

      I, Linet Suarez, Assistant United States Attorney, declare under penalty of

perjury as provided by 28 U.S.c. § 1746, the following:

      That the foregoing Complaint is based on reports and information furnished to

me by the FBI; that everything contained therein is true and correct to the best of my

knowledge and belief.

                                              17th day of Nov.
      Executed in San Juan, Puerto Rico, this __                    , 2020.


                                                     5/ Linet Suarez
                                                     Linet Suarez
                                                     Assistant U.S. Attorney


                             VERIFIED DECLARATION

      I, Carlos Rodriguez, Special Agent, FBI, declare as provided by 28 U.S.c.

§ 1746, the following:

      I have read the contents of the foregoing Complaint for Forfeiture in rem and

the attached unsworn declaration thereto, and I fmd the same to be true and correct to

the best of my knowledge and belief.     I declare under penalty of perjury that the

foregoing is true and correct.

                                               17th day of Nov.
       Executed in San Juan, Puerto Rico, this __                        , 2020.




                                 Carlos Rodriguez, Speci~ent
                                 Federal Bureau of Investigation (FBI)

                                           4
             Case 3:20-cv-01649 Document 1-1 Filed 11/17/20 Page 1 of 7




                            UNSWORN DECLARATION
                     IN SUPPORT OF FORFEITURE COMPLAINT

                                       INTRODUCTION

         Pursuant to 28 U.S.c.      § 1746, I, Carlos Rodriguez,    Special Agent with the

   Federal Bureau of Investigation      (FBI), declare under penalty of peIjury that the

   foregoing is true and correct:

                            PROFESSIONAL BACKGROUND

1. I am a Special Agent with the FBI. I am an investigative or law enforcement officer

   of the United States within the meaning of 18 U.S.C. § 2510(7), that is, an officer of

  the United States who is empowered by law to conduct investigations of and to make

   arrests for offenses enumerated     in 18 U.S.C. § 2516(1). I am also a federal law

   enforcement   officer within the meaning of Federal Rule of Criminal Procedure

  41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and

   duly authorized by the Attorney General to request a search warrant.

2. I am currently assigned to the FBI San Juan Division where I am tasked with

   conducting criminal enterprise investigations. I have been involved in a wide variety

   of investigative matters, including investigations targeting large criminal enterprises

   and investigations involving the unlawful distribution of controlled substances in

  violation of 21 U.S.c. §§ 841(a)(1) and 846. During the course of these investigations,

   I have reviewed Title III wire intercept affidavits, coordinated the execution of search

   and arrest warrants,    conducted    physical surveillance,   participated   in controlled

   purchases with confidential sources, analyzed records documenting the purchase and
             Case 3:20-cv-01649 Document 1-1 Filed 11/17/20 Page 2 of 7




   sale of illegal drugs, and communicated with other local and federal law enforcement

   officers regarding the manner in which drug distributors          obtain, fmance, store,

   manufacture, transport, and distribute their illegal drugs. Through my training and

   experience I have become familiar with the manners in which illegal drugs are

   imported, distributed, and sold, as well as the methods used by drug dealers to disguise

   the source and nature of their profits. In addition, I have also monitored and debriefed

   confidential sources, sources of information, and interviewed persons charged with

   and convicted of felony offenses.

3. This declaration is submitted in support of a civil forfeiture complaint of property that

   was used or intended to be used to facilitate illegal drug trafficking in violation of 21

   u.S.C. § 841 and is thus subjectto forfeiture pursuant to 21 u.s.c.   § 88 1(a)(4). Because

   this declaration is submitted for a limited purpose, the undersigned had not included

   details of every aspect of the investigation. The undersigned is thoroughly familiar with

   the information contained in this declaration, either through personal investigation or

   through   discussion with other law enforcement         officers who have interviewed

   individuals or personally have obtained information, which they in tum have reported

   tome.

                             PROPERTY TO BE FORFEITED

                      2011 Mini Cooper S, LICENSE PLATE JEB869,
                             VIN: WMWSV3C5XBTY13945




                                                2
           Case 3:20-cv-01649 Document 1-1 Filed 11/17/20 Page 3 of 7




  BASIS FOR FACTS CONTAINED IN TIDS UNSWORN DECLARATION

4. In February 2020, the FBI received information about drug trafficking organization

   ("DTO") members who were interested in purchasing 37 kilograms of cocaine in

   Puerto Rico. I The FBI coordinated              to place a CHS in contact with the DTO

   members in Puerto Rico. The CHS communicated with a DTO member identified

    as 'Hombre' via WhatsApp Inc. messenger application with profile number 718-

   207-3207 for several days in April 2020 to discuss a transaction of approximately

    27-37 kilograms of cocaine. The communications between the CHS and 'Hombre'

   were recorded with the consent of the CHS.

5. During these communications,              'Hombre'     discussed purchasing 37 kilograms of

    cocaine from the CHS at $18,000.00 in U.S. currency per kilogram of cocaine.

    Therefore, the total cost for 37 kilograms of cocaine would be $666,000.00 in U.S.

    currency. 'Hombre' proceeded to set the meeting location for the exchange at his

    residence, which was located at grid coordinates 18.2840755, -65.8681330, and told

    the CHS that his residence was the big white and purple house.

6. On April 17, 2020, law enforcement officers conducted surveillance based on the

    coordinates provided by 'Hombre' and confirmed the presence of a large white and

    purple house. Afterward, FBI Special Agents obtained an anticipatory search

    warrant for the residence.



1 Based on my training and experience, drug traffickers rarely openly refer to the controlled substances or

narcotics they are dealing. Drug traffickers often use coded language or speak in general terms regarding
the drugs.
                                                    3
         Case 3:20-cv-01649 Document 1-1 Filed 11/17/20 Page 4 of 7




7. On April 18, 2020, the CHS contacted 'Hombre,'       who was later identified as

  Francisco Rosario Escolastico, to discuss the details of the sale. The CHS and

  Rosario Escolastico discussed the quantity of kilograms of cocaine to be purchased

  and the CHS sent Rosario Escolastico visuals of the kilograms of cocaine via

  FaceTime and picture message. Rosario Escolastico told the CHS that he had

  enough money to purchase 10-12 kilograms of cocaine that same day. Rosario

  Escolastico then FaceTimed the CHS and the CHS was able to observe a black bag

   containing bundles of U.S. currency consistent with the street value of the number

   of kilograms of cocaine negotiated.

8. When the CHS arrived at Rosario Escolastico's       aforementioned   residence, he

   observed a male individual, later identified as Jesus M. Quinones Otero, exiting a

   Mini Cooper with a large black bag and entering the white and purple house.

   Moments later, Rosario Escolastico and Quinones Otero exited the residence and

   approached the CHS' vehicle. Rosario Escolastico removed a large box from the

   trunk of the CHS' vehicle, and with assistance of Quinones Otero, they entered the

   residence with the box.

9. At that time, the order was given to execute the search warrant of the residence.

   FBI SWAT members entered the residence and observed Rosario Escolastico and

   Quinones Otero fleeing on foot from law enforcement officers through the rear of

   the residence. Both Rosario Escolastico and Quinones Otero were arrested after a

   brief pursuit.

                                          4
          Case 3:20-cv-01649 Document 1-1 Filed 11/17/20 Page 5 of 7




10.During the search of Rosario Escolastico's residence, the FBI seized a heat sealer,

   a money counting machine, and a total of $129,495 in U.S. currency. More

   precisely, the FBI found $119,995 in U.S. currency inside the black bag and $9,500

   in U.S. currency under a bed.

11.Meanwhile, as the search warrant was being executed, there was a Mini Cooper

   bearing Puerto Rico license plate JEB869 parked in front of the residence next to

   Rosario Escolastico's residence. The Mini Cooper was parked, but the engine was

   on and a male individual, later identified as Gregory Polanco Acosta, was in the

   driver's seat.

l2.FBI Special Agents approached the Mini Cooper and began a conversation with

   Polanco Acosta. At that moment, the FBI Special Agents saw a large amount of

   cash in U.S. currency in plain view in the center console of the Mini Cooper. The

   FBI Special Agents asked Polanco Acosta why he was parked in front of that

   location and he initially replied, "I don't know, I don't understand."     Polanco

   Acosta then became nervous, denied having any form of identification, and did not

   provide information about his place of residence. The FBI Special Agents then

   questioned Polanco Acosta about the large amount of cash in the center console,

   but Polanco Acosta denied ownership and stated that his friend, Quinones Otero,

   was inside Rosario Escolastico's residence.




                                          5
         Case 3:20-cv-01649 Document 1-1 Filed 11/17/20 Page 6 of 7




13. Subsequently, Polanco Acosta consented to a search of the vehicle. A search of the

   Mini Cooper revealed that there was approximately $1,800 in U.S. currency in the

   center console.

14.Following a post-Miranda interview, Polanco Acosta admitted to participating in

   the purchase of the kilograms of cocaine. Specifically, Polanco Acosta stated that

   he and Quinones Otero used the Mini Cooper to transport the black bag containing

   large amounts of U.S. currency to Escolastico's residence.

IS. Polanco Acosta then consented to the search of his white iPhone X phone. Inside

   the phone, FBI Special Agents read conversations and saw images concerning the

   smuggling of large amounts of money and numerous automatic weapons and

   firearms.

16.On May 5, 2020, Quinones Otero was debriefed from MDC, Guaynabo and he

   discussed the events that occurred on April 18, 2020. According to Quinones Otero,

   Polanco Acosta entered his Mini Cooper with a bag containing a large amount of

   U.S. currency. Quinones Otero knew the contents inside the bag. Quinones Otero

   also understood that he and Polanco Acosta were going to purchase 6 kilograms of

   cocaine-2   kilograms for Rosario Escolastico and 4 kilograms for Polanco Acosta.

   When they arrived at Escolastico's residence in the Mini Cooper, Quinones

   Otero entered the residence with the bag containing U.S. currency and Polanco

   Acosta stayed in the Mini Cooper.



                                          6
         Case 3:20-cv-01649 Document 1-1 Filed 11/17/20 Page 7 of 7




17.Based on the aforementioned facts, there is sufficient probable cause to believe that

   the 2011 Mini Cooper S, License Plate JEB869, VIN: WMWSV3C5XBTY13945,

   represents property that was used or intended to be used to facilitate illegal drug

   trafficking in violation of 21 U.S.C. § 841, and is therefore subject to forfeiture

   pursuant to 21 U.S.C. § 88l(a)(4).




                                            ~~.?Z ,----;
                                        Carlos Rodriguez, S~ba1 Agent
                                        Federal Bureau of Investigation

                                          November 17, 2020




                                            7
                                         Case 3:20-cv-01649 Document 1-2 Filed 11/17/20 Page 1 of 1

OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
      UNITED STATES OF AMERICA                                                                                2011 GRAY MINI COOPER S,
                                                                                                              LICENSE PLATE JFB869M,
    (b) County of Residence of First Listed Plaintiff
                               (EXCEPT IN U.S. PLAINTIFF CASES)
                                                                                                              VIN:WMWSV3C5XBTY13945;
                                                                                                             County of Residence of First Listed Defendant
                                                                                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
    Linet Suarez, AUSA, 350 Carlos Chardon Ave, Suite 1201, Hato
    Rey, PR 00918
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                    and One Box for Defendant)
’X1      U.S. Government                 ’ 3 Federal Question                                                                       PTF    DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’X 1   ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                   of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2      ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                  of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3      ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                      BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158         ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’X 625 Drug Related Seizure             28 USC 157               ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                    ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS            ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                           Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                 ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                             ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                    ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                     Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)          ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))               12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI            ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))              ’   891 Agricultural Acts
      REAL PROPERTY                         CIVIL RIGHTS                PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS             ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff     ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party           ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                       Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                          ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                              Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                  to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                       ’   950 Constitutionality of
                                             Other                                                                                                                           State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                            Appeal to District
’X1      Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                     ’ 7       Judge from
                                                                                                                                                                                      Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                               Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION                         21   U.S.C. § 881(a)(4) and 18 U.S.C. §§ 981(a)(1)(A) and (C)
                                            Brief description of cause:

VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                       JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                           DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
                                                                  Linet Suarez
           November 17, 2020
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                          MAG. JUDGE
                 Case 3:20-cv-01649 Document 1-3 Filed 11/17/20 Page 1 of 1

     United States District Court for the District of Puerto Rico

                                     CATEGORY SHEET


1.      Title of Case (Name of first party on each side only)
             2011 GRAY MINI COOPER S,
         US v.
         LICENSE PLATE JFB869M, VIN:WMWSV3C5XBTY13945;

2.      Category in which case belongs: (See Local Rules)

                       X                                               CIVIL FORFEITURE
                                        ORDINARY CIVIL CASE
                                        SOCIAL SECURITY
                                        BANK CASE
                                        INJUNCTION


3.      Title and number, if any, of related cases (See Local Rules)




4.      Has a prior action between the same parties and based on the same claim ever been filed in
        this Court?
                                          X
                    o YES                 o NO

5.      Is this case required to be heard and determined by a District Court of three judges pursuant to
        Rule 28 U.S.C. 2284?
                                             X
                    o YES                   o    NO

6.      Does this case question the constitutionality of a state statute (FRCP 24)?

                      o YES                 oX NO




(Please Print)
                                   G03015
USDC ATTORNEY’S ID NO.
                                  Linet Suarez
ATTORNEY’S NAME:
                                  TORRE CHARDON, SUITE 1201, 350 CARLOS CHARDON AVE
MAILING ADDRESS:
                                  HATO REY PR                                  00918
                                                                   ZIP CODE
                                  787-766-5656
TELEPHONE NO.
